Name: Council Regulation (EC) No 1099/98 of 25 May 1998 opening a Community tariff quota for barley for malting falling within CN code 1003 00
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  foodstuff;  agri-foodstuffs;  plant product;  consumption
 Date Published: nan

 EN Official Journal of the European Communities30. 5. 98 L 157/9 COUNCIL REGULATION (EC) No 1099/98 of 25 May 1998 opening a Community tariff quota for barley for malting falling within CN code 1003 00 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has undertaken, in the conclu- sion of the GATT Article XXIV,6 negotiations, to examine problems identified if the functioning of the representative price' system for cereals appears to be impeding trade; whereas certain consignments of barley for malting have been subject to impediment; Whereas in order to remedy such impediment an annual Community tariff quota for barley for malting falling within CN code 1003 00 should be opened for 1997 and 1998; Whereas detailed rules for the application of this Regula- tion should be adopted pursuant to Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), HAS ADOPTED THIS REGULATION: Article 1 1. An annual Community tariff quota of 50 000 tonnes is hereby opened for 1997 and 1998 for high graded barley falling within CN code 1003 00 and intended for the production of malt to be used for the manufacture of certain beer aged in tanks containing beechwood. 2. The common customs tariff duty applicably to the quota shall be 50 % of the full rate of duty in force, without the abatement applied on imports of barley for malting, on the day of import. Article 2 The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 23 of Regulation (EC) No 1766/92, and in particular: (i) provisions to guarantee the quality of the barley and, if necessary, provisions concerning recognition of documents enabling this guarantee to be verified; (ii) provisions to verify that the barley is used for the production of malt for the manufacture of beer in tanks containing beechwood. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1998. For the Council The President J. CUNNINGHAM (1) OJ L 181, 1. 7. 1992, p. 21. Regulation as last amended by Commission Regulation (EC) No 923/96 (OJ L 126, 24. 5. 1996, p. 37).